UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 8, 2013 NICOLET BANKSHARES, INC. (Exact name of registrant as specified in its charter) Wisconsin 333-90052 47-0871001 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 111 North Washington Street Green Bay, Wisconsin 54301 (Address of principal executive offices) (920) 430-1400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 8, 2013 Nicolet Bankshares, Inc., announced its earnings for the quarter ended March 31, 2013.A copy of the press release for this period is attached as Exhibit 99.1, to this Report on Form 8-K and is incorporated herein by reference. Pursuant to General Instruction B.2 of Form 8-K, the information in this Item 2.02 and Exhibit 99.1 is being furnished to the Securities and Exchange Commission and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities under that Section.Furthermore, the information in this Item 2.02 and Exhibit 99.1 shall not be deemed to be incorporated by reference into the filings of the Registrant under the Securities Act of 1933, as amended or the Exchange Act. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description of Exhibit Press Release, dated May 8, 2013 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 8, 2013 NICOLET BANKSHARES, INC. By: /s/ Ann K. Lawson Ann K. Lawson Chief Financial Officer EXHIBIT INDEX Exhibit No.
